           Case 1:21-cv-00029-NONE-SKO Document 8 Filed 02/17/21 Page 1 of 2



 1
 2
 3
 4                                     UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA
 6
     ANDREW HILL, an individual, on behalf of  )              Case No.: 1:21-CV-00029-NONE-SKO
 7   himself, all members of the putative class, and on
                                               )
     behalf of aggrieved employees pursuant to the
                                               )              CLASS ACTION
 8   Private Attorneys General Act of 2004 (“PAGA”),
                                               )
                                               )              ORDER GRANTING JOINT STIPULATION
 9                                             )              TO FILE FIRST AMENDED COMPLAINT
                   Plaintiff,                  )
10                                             )              (Doc. 7)
             v.                                )
11                                             )              Complaint Filed:     December 4, 2020
                                               )              Case Removed:        January 11, 2021
12   INTERNATIONAL PAPER COMPANY, a New )
     York Corporation; and DOES 1 through 100, )
13   inclusive,                                )
                                               )
14                 Defendants.                 )
                                               )
15                                             )
                                               )
16
17            This matter comes before the Court on the Joint Stipulation to File First Amended Complaint (the
18   “Stipulation”) filed by Plaintiff Andrew Hill (“Plaintiff”) and Defendant International Paper Company
19   (“Defendant”). (Doc. 7.) Having reviewed the Stipulation, and finding good cause exists for the relief
20   requested therein, the Stipulation is hereby GRANTED as follows:
21            1.      Plaintiff shall file a First Amended Complaint within seven (7) days of entry of this Order;
22                    and
23            2.      Defendant shall file a responsive pleading within twenty-one (21) days of the filing of the
24                    First Amended Complaint.
25
26
27   IT IS SO ORDERED.

28   Dated:        February 17, 2021                               /s/   Sheila K. Oberto              .
                                               1
     ____________________________________________________________________________________
                      ORDER GRANTING JOINT STIPULATION TO FILE FIRST AMENDED COMPLAINT
          Case 1:21-cv-00029-NONE-SKO Document 8 Filed 02/17/21 Page 2 of 2


                                             UNITED STATES MAGISTRATE JUDGE
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
     ____________________________________________________________________________________
                ORDER GRANTING JOINT STIPULATION TO FILE FIRST AMENDED COMPLAINT
